DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 10/18/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-3, 5-10, 12-17 and 19-20 are pending in this Office Action. Claims are not amended. Claims 4, 11 and 18 are canceled. Claims 1, 8 and 15 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks & Arguments
Regarding claim 1:
Applicant argues that Singhal does not teach "transmitting at least one setup file to the remote network device to be installed, wherein the at least one setup file comprises a first file that is sent to a first agent application and a second file that is sent to a second agent application, wherein the first file comprises backup dynamic linked library (DLL) and the second file comprises a storage server DLL" because there's no disclosure of a "first file comprises a backup dynamic linked library (DLL) and the second file comprises a storage server DLL."
In response, Singhal [0036] describes that the administrator-side wizard program module and the client-side wizard program module can be separately installed on administrator module and client module.

Applicant also argues that Singhal does not teach "once the backup DLL and storage server DLL are installed, performing an authentication between the first agent application and the second agent application by ... identifying, via the backup DLL of the first agent application, the request" because Singhal does not teach backing up the administrator module, nor that the administrator-side DLLs identify the request from the user by a backup administrator-side DLL. Moreover, Applicants note that Singhal refers to backup up data, not backing up DLLs.
In response, nowhere in the claims requires the backup of a DLL, but rather using DLLs to perform backup of data and authentication (i.e. "receiving a request...to perform a data backup operation" of claim 1). Singhal teaches “identifying, via backup DLL of the first agent application, the request [0038: When a user accesses GUI 210 and requests backup of a particular data type, the administrator-side DLLs serves 

Applicant also argues that Pang does not teach "authenticating, via the backup DLL of the first agent application, the storage server DLL of the second agent application", "authenticating, via the backup DLL of the first agent application, the remote network device based on the identified request", and "exchanging a session key between the backup DLL and the storage server DLL" because Pang does not include examples of one DLL authenticating another DLL and certainly not a backup DLL authenticating a storage server DLL where DLLs are operating on different agent applications.
In response, Pang's "providers" which are dynamically loaded DLLs that provide authentication service for cartridges, and cartridges are also implemented as shared libraries, these DLLs/shared libraries teach setup files and are dynamically loaded on the authentication host and cartridge execution engine. Herrmann teaches authenticating, via the backup DLL of the first agent application, the remote network device based on the identified request [0064: methodology for validating access and assigning access privileges to clients based on credentials in addition to user identity. These additional credentials which are considered may, for example, include one or more of the following: security relevant attributes of the client device; location of the user/client device; and/or type of client device. 0084: sub-authentication filter module 
Applicant also argues that Herrmann does not teach "authenticating, via the backup DLL of the first agent application, the remote network device based on the identified request" because the cited paragraphs 64 and 84 does not mention a DLL/merely mentions a sub-authentication DLL.
In response, [0083] of Herrmann further explains that "a dynamic link library (DLL) referred to as a “sub-authentication module” can be implemented to filter logon requests from client devices. The sub-authentication module can determine which client device is requesting authentication, and then apply additional rules to determine if the client is allowed to access the services. Herrmann’s client devices teach the claimed remote network device.

Applicant also argues that one could only modify Pang to include Herrmann's authenticating via impermissible hindsight, because they achieve the same goal, so one should not have sought to modify Pang to perform the same functionality it already performs.
In response, the fact that Pang and Herrmann are directed to solving the same problem makes them analogous art, therefore Pang may be modified by Herrmann to include additional authentication methods to improve security options without rendering Pang nonoperational.

Applicant also argues that Lewis does not teach "exchanging a session key between the backup DLL and the storage server DLL."
In response, Lewis’ teaching is not to be applied in a vacuum but it’s method of exchanging session keys during authentication between client and server (between two modules) is combined with Singhal, Pang and Herrmann, specifically it allows Pang’s authentication process to incorporate the use of a session key exchange as part of the authentication. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See 

Applicant also argues that the Examiner has dissected claim 1 into discrete elements and evaluated the elements in isolation instead of considering the claim as a whole.
In response, although multiple references are cited in the 103(a) rejection, the references should be viewed in combination. Motivations for combining are found in the rejections below and responses above,

Hence the rejections of the claims under 35 USC 103(a) is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singhal (US Publication No. 2006/0112345 A1), in view of Pang et al. hereafter Pang (US Patent No. 6,446,204 B1), Herrmann (US Publication No. 2004/0167984 A1) and Lewis (US Patent No. 6,233,565 B1).
Claim 1:
Singhal teaches a method of performing a data backup operation across a network [abstract], the method comprising: 
receiving a request at a server from a remote network device to perform a data backup operation [0018: user operates administrator computer to control the server in order to effectuate a backup operation on a client; 0024: administrator module and client module could be located on the same computer]; 

transmitting a backup request from the storage server DLL to the server to begin the data backup operation; and performing the data backup operation responsive to the authentication being performed and the backup DLL and the storage server DLL being installed [Singhal: 0064: validates the user inputs and passes the selected backup grouping to administrator side DLLs; 0020-0021: client data is backed up through the server and stored on the corresponding backup storage].
Singhal does not teach performing an authentication between the first agent application and the second agent application by authenticating the storage server DLL of the second agent application via the backup DLL of the first agent application and by exchanging a session key between the backup DLL and the storage server DLL.
Pang teaches performing an authentication between the first agent application and the second agent application by authenticating the storage server DLL of the second agent application via the backup DLL of the first agent application (Col. 6 lines 14-19, Fig. 6: Web application server  is composed of authentication server with authentication hosts “first agent application” and at least one cartridge execution engine “second agent application”; Col. 15 lines 1-9: resource manager creates a new instance of the cartridge, which includes the cartridge execution engine; Col. 23 lines 50-55: when the authentication 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Pang’s teaching would have allowed Singhal to deploy an authentication DLL as part of it’s modular architecture onto the administrator module, for added security.
Singhal in view of Pang does not teach authenticating, via the backup DLL of the first agent application, the remote network device based on the identified request.
Herrmann teaches authenticating, via the backup DLL of the first agent application, the remote network device based on the identified request [0064: methodology for validating access and assigning access privileges to clients based on credentials in addition to user identity. These additional credentials which are considered may, for example, include one or more of the following: security relevant attributes of the client device “remote network device”; location of the user/client device; and/or type of client device. 0084: sub-authentication filter module (sub-authentication DLL)].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Herrmann’s teaching would have allowed Singhal and Pang’s to add additional sub-authentication as part of the authentication DLL. Herrmann’s solution should ensure that client devices connecting to Services or other resources are using appropriate Security mechanisms and are otherwise in compliance with required Security policies to maintain the overall Security of the environment [Herrmann: 0017].
Singhal in view of Pang and Herrmann does not teach exchanging a session key between the backup DLL and the storage server DLL.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Singhal, Pang and Herrmann with the authentication method of Lewis for a more secured operation.
Claim 2:
Singhal in view of Pang, Herrmann and Lewis teaches the method of claim 1, wherein the request is received from a client device operating on the network [Singhal: 0018: user operates administrator computer to control the server in order to effectuate a backup operation on a client; 0024: administrator module and client module could be located on the same computer].  
Claim 3:
Singhal in view of Pang, Herrmann and Lewis teaches the method of claim 1, wherein the request comprises a backup schedule comprising at least one time to perform the data backup operation [Singhal: 0018: schedule future backup processes for clients, establish a schedule that defines the times at which the server automatically performs a backup operation on the data of clients].  
Claim 5:
Singhal in view of Pang, Herrmann and Lewis teaches the method of claim 1, further comprising: transmitting the data backup task to a remote database which is configured to receive and store the backup data [Singhal: 0020: backup storage].  
Claim 6:
Singhal in view of Pang, Herrmann and Lewis teaches the method of claim 5, wherein the remote database is configured to perform backup data operations only responsive to the request to perform the data backup operation being received [Singhal: 0018: user operates administrator computer to control the server in order to effectuate a backup operation on a client].  
Claim 7:
Singhal in view of Pang, Herrmann and Lewis teaches the method of claim 1, wherein the authentication is performed responsive to the data backup operation being performed [Singhal: 0018: user operates administrator computer to control the server in order to effectuate a backup operation on a client] 
Claims 8 and 15:
Claims 8 and 15 recite similar limitations as claim 1, except “an apparatus configured to perform a data backup operation across a network, the apparatus comprising: a receiver …a transmitter; and a processor” in claim 8 and “a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform…” of claim 15, which are taught by [0075] of Singhal.
As per claims 9-10, 12-14, 16-17 and 19-20:
Claims 9-10, 12-14, 16-17 and 19-20 recite similar limitations as claims 2-3 and 5-7 and are rejected the same.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY KIM/
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169